Title: To George Washington from Brigadier General Samuel Holden Parsons, 31 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          31st July 79
        
        last Night I receivd the inclosed Depositions of the Savage Conduct of the British Troops at New Haven; these are but a small Number of many Instances of similar Barbarities in that Town, the Depositions from Fairfield I expect every Hour when they arrive I will transmit them. I am Yr Excellencys Obedt Servt
        
          Saml H. Parsons
        
       